Hon. William J. Lawson             Opinion No. 0-4248
Secretary of State                 Re: Is the purpose set
Austin, Texas     .                out in the application
                                   for charter of Kerrville
Attention: Honorable Claude Isbell General Hospital of such
           Head of the Charter     a benevolent and chari-
           Division                table nature~thatonly
                                   requires a $10.00 filing
Dear Sir:                          fee?
          Your letter requesting an opinion of this depart-
ment upon the question set out above is as follows:,

         ;lThisDepartment is in receipt of an appli-
    cation for a charter for the Kerrvilla General
    Hospital. The purpose of the corporationas
    set out in the charter applicationis as follows:
         'IfThe
              .purposefor which this corporationis
    to be;created is the maintenance,and~operation
    of a general hospital and clinic,with the right
    to acquire and own real and personal property,
    and to operate the,same upon a charitable,bene-
    volent and non-profitbasis.'
          "The applicationfurther states 'there is no
     capital stock and this corporationis to be oper-
     ated without profit'. This Department,not being
     satisfiedwith the purpose clause, submitted to
     the applicant a form in the nature of a question-
     naire which was filled out and properly sworn to,
     in which the nature and character of business to
     be transacted is as follows:
          "'General hospital, care of patients, for in-
     jury and sickness,,emergency treatment to patients
     and all type and kinds of hospital care; care for
     patients who can pay and there is to be no charge
     whatever to those that are charity patients; all
     charity patients are admitted to the hospital for
     care and treatmant. One of the objects of the
     corporation is to cars for, treat and provide for
                                                              _, .. *


Iion.William J. Lawson, Page 2


     charity patients. (Federal Government had
     recognized
     1-1         tklisinstitutionfor the past two
     (2) as 'a chiirityinstitution.'
          "It is so stated in said.questionnairethat
     *The income is to be disbursed for the actual op-
     erating ez:%ense,nurses, supplies, and equipment.'
          "Consideringthe above statement,we would be
     pleased to have an opinion from your Department as
     to IJhetherthe gur>ose set out in the application
     is of such a benevolent and charitablenature that
     only rei.luires
                   a &lo.00 filing fee, or is one for
     mutual benefit or profit requiring the $5;.Gi,fil-
     ing fee and the payment or francnise tax."
         Article 1302, Vernon's Annotated Civil Statutes,
Subsection2, gives'as one of the purposes for which private
corporationsmay be formed the following:
          "2. The support of any benevolent, charita-
     ble, educationalor missionaryundertaking."
          Article 3914, Vernon's Annotated Civil Statutes,
concerningthe fee the Secretary of State is authorized and
required to charge for the use of the State is, in part, as
follows:
          "Upon filing each charter, amendment or sup-
     plement thereto of a corporationfor the support
     of public worship, any benevolent, charitable,
     educational,missionary,literary or scientific
     undertaking,the maintenanceof a library, the
     promotion of a public cemetery not for profit
     and the encouragementof agricultureand horticul-
     ture, to aid its members in producing and rnarket-
     ing agriculturalproducts, or for acquiring,rais-
     ing, breeding, fattening or marketing live stock
     a filing fee of Ten ($10.00) Dollars, and for fi-i-
     ing the semi-annualfinancial statement of such
     agriculturalproducts or live stock corporation,
     Ten ($10.00)Dollars, which shall include the an-
     nual license fee."
          Accordingto your letter the Kerrville General Hospital
proposes to become a corporationfor the purposes set out in
paragraphs 2 and 4 of your letter as follows:
          IclThe;)urposefor which this corporationis
     to be created is the maintenance,and operation
Ron. William J. Lawson, Page 3


     of a general hospital and clinic, with the right
     to acquire and own real and personal property,
     and to operate the same upon a charitable,bene-
     volent and non-profit basis.'
          "'Generalhospital, care of patients, for
     injury end sickness,emergency treatment to pa-
     tients and all type and kinds of hospital care;
     care for patients who can pay and there is to
     be no charge whatever to those that are charity
     patients; all charity patients are admitted to
     the hospital for care and treatment. One of the
     objects of the corporationis to care for, treat
     and provide for charity patients. (Federal Gov-
     ernment had recognized this institutionfor the
     past two (2) as a charity institution)."'
          Upon searching the authoritieswe found no opinions
of Texas courts passing upon an applicationfor charter exactly
in point with the problem here submitted,however, in our opin-
ion the purpose for which the corporationis proposed to be
organized,as stated in the purpose clauses hereinabove quoted,
brings the same within the provisions of subdivision2, Arti-
cle 1302, supra, in that it states the same to be a %harita-
ble, benevolent and non-profit" enterprise.
          As to the amount of fee that should be charged by your
departmentfor the filing of ~thischarter we refer you to that
portion of Article 3914, supra, hereinabove set out. We think
that the above quoted portion of the statute is applicable to
this case and that therefore a fee of $10.00 should be charged.
          If the corporationis a wcharitable,benevolent and
non-profitCorporation"the correct fee to be charged is &O.OO
and as stated above, we believe that the purpose clause quoted
shows an intention to organize such a corporation. In support
of our opinion that the proposed corporationdoes come within
the provision of the statute relating to benevolent and chari-
table corporationsand within the intention of the Legislature
in writing the statutes,we quote and cite below parts of opin-
ions from other States of the United States in which "benevolent
and charitable"corporationsor enterprises are described and        _'
defined:
          'Ii+'
             'benevolentcorporation(is one that minis-
     ters to all, and the purpose may be anything that
     promotes the mental, physical, or spiritualwelfare
     of man." In re Rockefellers'Estate, 165 K.Y.S.
     154, 158.
Hon. William J. Lawson, Page 4


         'IAhospital which was originally incorporated
    by several physicians and charitableladies, but
    later conducted by the physiciansalone under the
    same charter, under which no profit could be real-
    ized and all receipts were devoted to the mainten-
    ance of the institutionand which derived its reve-
    nue from gifts, bequests and fees paid by patients,
    and which treated some patients entirely free, and
    charged others more or less, according to their cir-
    cumstances,is a 'charitablecoruoration'. . .I(
    Lindler v.'ColumbiaHospital of Richland County,
    81 s.E. 512, 5l3.
          In accordancewith the above you are advised that
it is the opinion of this departmentthat the purpose set out
in the applicationfor charter of Kerrville General Hospital
is of such a benevolentand charitablenature that only a
$10.00 filing fee is required.
                                    Yours very truly
                                    ATTORNEY GENERAL OF TEXAS
                                    By /s/ Robert F. Cherry
                                    Robt. F. Cherry, Assistant
APPROVED APR 28, 1942
/s/ Grover Sellers
FIRST ASSISTART ATTORNRY GENERAL
RFC:GO:wb
This opinion consideredand approved in limited conference.